Citation Nr: 1041840	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  06-17 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
bipolar disorder.

2.  Entitlement to an initial, compensable evaluation, prior to 
September 7, 2005, and an evaluation in excess of 10 percent, 
from September 7, 2005, for hepatitis C.

3.  Entitlement to an initial, compensable evaluation for 
cirrhosis of the liver.

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant, V.G.

ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to September 
1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2005 and May 2009 rating decisions of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in St. 
Louis, Missouri, and Chicago, Illinois, respectively.  The 
Veteran was afforded a Board hearing, held by the undersigned, in 
April 2010.  A copy of the hearing transcript has been associated 
with the record.

The Board has recharacterized the issue of entitlement to service 
connection for PTSD to more broadly include entitlement to 
service connection for an acquired psychiatric disability to 
include PTSD and bipolar disorder pursuant to Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant 
makes a claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled).  

The issues of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD and bipolar disorder, TDIU, 
as well as entitlement to an initial, compensable evaluation for 
cirrhosis of the liver, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  From July 29, 2004 to September 6, 2005, the Veteran's 
hepatitis C was not manifested by intermittent fatigue, malaise, 
and anorexia, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at least 
one week, but less than two weeks, during a 12- month period.

2.  From September 7, 2005 through the present, to exclude the 
period from April 7, 2006 through March 8, 2007, the Veteran's 
hepatitis C was manifested by fatigue, pain, and nausea, while 
not requiring a dietary restriction or continuous medication, and 
was not manifested by incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at least 
two weeks, but less than four weeks, during the past 12-month 
period.

3.  From April 7, 2006 through March 8, 2007, the Veteran's 
hepatitis C was manifested by daily fatigue, pain, and nausea, 
requiring continuous medication.


CONCLUSIONS OF LAW

1.  From July 29, 2004 to September 6, 2005, the criteria for an 
initial, compensable evaluation, for hepatitis C have not been 
met.  38 U.S.C. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7354 (2010).

2.  From September 7, 2005 through the present, to exclude the 
period from April 7, 2006 through March 8, 2007, the criteria for 
an evaluation in excess of 10 percent for hepatitis C have not 
been met.  38 U.S.C. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 
4.114, Diagnostic Code 7354 (2010).

3.  From April 7, 2006 through March 8, 2007, the criteria for an 
evaluation of 20 percent for hepatitis C, but no higher, have 
been met.  38 U.S.C. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 
4.114, Diagnostic Code 7354 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted 
under the Veterans Claims Assistance Act of 2000 (VCAA) require 
VA to notify claimants and their representatives of any 
information that is necessary to substantiate a claim for 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2010).  


In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his possession that pertains 
to the claim.  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective as of May 30, 2008, and several portions of 
the revisions are pertinent to the claim at issue.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.

With regard to the Veteran's claim for entitlement to a higher 
rating for his service-connected hepatitis C, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  
A letter dated in June 2005 informed the Veteran of the 
information necessary to substantiate his claim.  He was also 
informed of the evidence VA would seek on his behalf and the 
evidence he was expected to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  
An additional letter, dated November 2008, informed the Veteran 
of the information necessary to establish an effective date or 
disability rating.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board notes that an initial rating is a "downstream" issue.  
Once a decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated.  Sutton v. 
Nicholson, 20 Vet. App. 419 (2006).  Therefore, adequate notice 
was provided to the Veteran prior to the transfer and 
certification of the Veteran's case to the Board and complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) (2010).

Further, with regard to the Veteran's hepatitis claim, his 
service treatment records and pertinent post-service medical 
records have been obtained, to the extent available.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  During the 
Veteran's April 2010 Board hearing, he testified that he was 
treated for hepatitis, through the VA medical system, in 2006 and 
2007.  See Transcript, p. 7.  Those records have been associated 
with the claims file.  He could not remember the date of his most 
recent liver function treatment, stating that "I don't go.  I 
don't go that much because they keep telling me nothing you can 
do [sic]."  See Transcript, p. 8.  As such, there is no 
indication in the record that any additional evidence, relevant 
to the issue decided herein, is available and not part of the 
claims file.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded a VA 
examination to assess the severity of his service-connected 
hepatitis C in February 2009.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The VA opinion obtained 
in this case is adequate, as it is predicated on a reading of 
pertinent medical records and provided findings relevant to the 
applicable rating criteria.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  See 
38 C.F.R. § 3.159(c) (4) (2010).  The VA examination report is 
thorough and supported by the record.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Increased Ratings

Disability evaluations are based upon the average impairment of 
earning capacity as contemplated by the schedule for rating 
disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2010).  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of disability.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in favor 
of the Veteran.  See 38 C.F.R. § 4.3 (2010). 

VA must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim, 
a practice known as a "staged rating."  See Fenderson v. West, 
12 Vet. App 119 (1999).  The Court has also held that staged 
ratings are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25 
(2010).  However, the evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14.  A claimant may not be 
compensated twice for the same symptomatology as "such a result 
would overcompensate the claimant for the actual impairment of 
his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993) (interpreting 38 U.S.C.A. § 1155).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
However, if a Veteran has separate and distinct manifestations 
attributable to the same injury, they should be compensated under 
different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case," Butts v. Brown, 5 
Vet. App. 532, 538 (1993), and one diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must, however, be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7 (2010).  

In this case, the Veteran's hepatitis C has been rated as non-
compensable from July 29, 2004, and 10 percent disabling from 
September 7, 2005, under Diagnostic Code 7354.  A non-compensable 
rating is warranted when hepatitis C is diagnosed, and no 
symptoms are present.  A 10 percent disability rating is assigned 
for hepatitis C with symptomatology of intermittent fatigue, 
malaise, and anorexia, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12- 
month period.

A 20 percent disability rating is warranted for symptomatology of 
daily fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at least 
two weeks, but less than four weeks, during the past 12-month 
period.

A 40 percent disability rating is warranted with symptomatology 
of daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at least 
four weeks, but less than six weeks, during the past 12-month 
period.

A 60 percent disability rating is warranted with symptomatology 
of daily fatigue, malaise, and anorexia, with substantial weight 
loss (or other indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least six weeks during the 
past 12-month period, but not occurring constantly.

A 100 percent disability rating is warranted with symptomatology 
of serologic evidence of hepatitis C infection and the following 
signs and symptoms due to hepatitis C infection: near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant pain).  
See 38 C.F.R. § 4.114 (2010).

Note (1): Evaluate sequelae, such as cirrhosis or malignancy of 
the liver, under an appropriate diagnostic code, but do not use 
the same signs and symptoms as the basis for evaluation under 
Diagnostic Code 7354 and under a diagnostic code for sequelae.  
See 38 C.F.R. § 4.114 (2010), Diagnostic Code 7354.

Note (2): For purposes of evaluating conditions under Diagnostic 
Code 7354, "incapacitating episode" means a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician.  See 38 C.F.R. § 4.114 (2010), 
Diagnostic Code 7354. 

For purposes of evaluating disabilities in 38 C.F.R. § 4.114, the 
term "substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained for three 
months or longer; and the term "minor weight loss" means a 
weight loss of 10 to 20 percent of the individual's baseline 
weight, sustained for three months or longer.  The term 
"inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy.  "Baseline weight" means the average 
weight for the two-year period preceding onset of the disease.  
38 C.F.R. § 4.112 (2010).

A March 2005 VA examination provided a diagnosis of hepatitis C, 
and the examiner opined that the Veteran's disorder was more 
likely than not the result of an in-service blood transfusion.  
See VA examination report, March 2005.  Prior to this 
examination, the record is silent for complaints of fatigue, 
malaise, anorexia, or incapacitating episodes resulting from the 
Veteran's service-connected disability.

The Veteran was afforded an additional VA examination in July 
2007.  The examiner noted a review of the Veteran's file and 
observed that the Veteran was originally diagnosed with hepatitis 
C in July 2004.  It was further noted that the Veteran underwent 
a liver biopsy in April 2006 which demonstrated grade III/IV, 
stage III-IV/V.  The biopsy showed fibrosis.  Although 
regenerative nodules were not identified, the biopsy was 
suspicious for cirrhosis.  The Veteran was treated with Pegasys 
injections once per week, for 48 weeks, and Ribavirin twice per 
day.  Liver enzymes were normal in February 2007.  

The Veteran reported waking up at night with nausea, and feeling 
nauseated in the morning.  No vomiting was reported.  He felt 
tired all the time, and he was not employed due to his fatigue.  
The Veteran did not report abdominal pain or swelling of the 
legs.  His appetite was "not as good as it used to be," though 
he was not on a special diet.  It was noted that the Veteran was 
positive for fatigue, malaise, and anorexia.  Headaches were also 
reported, as well as muscle aches and diarrhea.  Laboratory 
results revealed mild anemia.  

On examination, there was no evidence of malnutrition, abdominal 
pain, portal hypertension, or other signs of liver disease.  The 
liver was enlarged.  There was no gynecomastia, and the liver was 
palpable upon deep inspiration.  Though weight loss was noted 
(weight was 180 pounds), the examiner stated that the weight loss 
was less than 10 percent compared to the Veteran's baseline 
weight.  The Veteran did not appear to have physical sequelae of 
liver disease, other than a mildly enlarged liver.  The Veteran's 
diagnosis of hepatitis was confirmed, as well as cirrhosis.  It 
was further noted that there were no significant effects on his 
usual occupation, or on usual daily activities.  The examiner 
opined that the Veteran's cirrhosis was most likely caused by, or 
a result of, his hepatitis C.  See VA examination report, July 
2007.

The Veteran was a third VA examination in February 2009.  At that 
time, the Veteran reported a history of fatigability, weakness, 
and generalized lack of energy, along with loss of weight.  The 
Veteran also noted a history of headaches.  The examiner did not 
find any sign of malnutrition.  The Veteran's body weight was 204 
pounds, 24 pounds heavier than recorded during the prior VA 
examination.  The Veteran was not in distress, and there were no 
signs of anemia.  On examination, there was no palmar erythema, 
no pitting edema of the legs, no evidence of congestive heart 
failure, no abdominal pain, and the liver was not enlarged.  The 
diagnosis of hepatitis C was confirmed.  See VA examination 
report, February 2009.

The Board has also reviewed the Veteran's extensive VA outpatient 
treatment records.  A report dated September 7, 2005, noted the 
Veteran's complaints of nausea.  Elevated blood pressure was 
noted at that time.  VA treatment records also document continued 
treatment for hepatitis C, to include a 48-week treatment program 
which consisted of weekly injections of Interferon, and/or a 
dosage of Ribavirin, lasting from April 7, 2006, to March 8, 
2007.  During his period of VA treatment, the Veteran frequently 
complained of fatigue, weakness, exhaustion, and joint pain.  An 
outpatient report, dated March 2, 2006, noted that the Veteran 
was diagnosed with hepatitis C and anemia.  A microscopic 
examination, performed on March 7, 2006, noted that the liver 
parenchyma was well-preserved.  The portal triads were markedly 
expanded by fibrosis with bridging fibrosis and moderate 
mononuclear cell infiltrate with lymphoid aggregates.  The 
limiting plates were focally-obscured by fibrosis and interface 
hepatitis.  Patchy lymphocytic infiltrates with hepatocellular 
necrosis were seen in the lobules.  Pockets of lymphoid 
aggregates were also seen throughout the liver parenchyma.  
Occasional acidophilic bodies were identified.  Large bands of 
fibrosis with bile duct proliferation, with trapped hepatocytes, 
were confirmed by trichrome stain.  The central vein appeared 
unremarkable.  

A VA treatment report, dated March 31, 2006, stated that the 
Veteran's liver was Grade III/IV, Stage III-IV/V.  It was noted 
that his liver was badly damaged, and ongoing inflammation was 
present.  The Veteran opted to proceed with the treatment regimen 
noted above, with a 40 percent chance of clearing the virus.  An 
April 3, 2006 outpatient treatment record indicates that the 
Veteran was to start treatment on Friday, April 7, 2006.  A March 
1, 2007 VA outpatient report noted that his final injection 
occurred on that day.  Subsequent VA outpatient reports indicate 
that the Veteran was to continue to take the Ribavirin through 
March 8, 2007.

During the Veteran's April 2010 Board hearing, he testified that 
his hepatitis was manifested by daily fatigue, in which he did 
not feel like himself anymore, nausea, and right-sided pain.  The 
Veteran noted that he took over-the-counter medicine only, for 
nausea.  See Transcript, pp. 4-5.  Regarding treatment, the 
Veteran testified that he was treated for hepatitis, through the 
VA medical system, in 2006 and 2007.  See Transcript, p. 7.  He 
could not remember the date of his most recent liver function 
treatment.  See Transcript, p. 8.

From July 29, 2004 to September 6, 2005, the Veteran's record 
does not contain evidence of hepatitis symptomatology, to include 
intermittent fatigue, malaise, and anorexia, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant pain) 
having a total duration of at least one week, but less than two 
weeks, during the prior 12- month period.  As such, a non-
compensable rating is warranted for this period.

Based upon a review of the evidence of record, the Board finds 
there is no basis for a disability rating in excess of 10 percent 
for hepatitis C from September 7, 2005 (to exclude the period 
from April 7, 2006 to March 8, 2007).  While the Board has 
considered the Veteran's report of symptoms he experienced during 
this period, including fatigue, pain, weakness, and nausea, the 
weight of the evidence of record does not indicate that he was 
required to restrict his diet, was required to take medication, 
or that he experienced incapacitating episodes as a result of his 
disability.  The evidence does not show a period of acute signs 
and symptoms severe enough to require bed rest and treatment by a 
physician.  See 38 C.F.R. § 4.114.  As there is no credible 
evidence of incapacitating episodes during this period, there is 
no evidence to support a 20 percent rating under Diagnostic Code 
7345.

While the July 2007 VA examiner did note weight loss and an 
enlarged liver, that loss was less than 10 percent compared to a 
baseline measurement, and is therefore not indicative of weight 
loss of 10 to 20 percent of the Veteran's baseline weight, 
sustained for three months or longer.  See 38 C.F.R. § 4.112 
(2010).  In February 2009, the Veteran's weight was 204 pounds, 
and his liver was not enlarged.  As such, a rating of 40 percent 
disabling is not warranted for this period.

From April 7, 2006 to March 8, 2007, the Veteran participated in 
a 48-week treatment program which consisted of weekly injections 
of Interferon, as well as a dosage of Ribavirin.  According to 
his VA provider, this course of treatment was designed to 
"clear" the virus, and the program was estimated to have a 40 
percent chance of success.  See VA outpatient report, March 10, 
2006.  During that period of treatment, the Veteran continued to 
complain of nausea, weakness, fatigue, and pain.  Although there 
is no evidence that a dietary restriction was required, nor 
evidence of incapacitating episodes, his period of continuous 
medication warrants an evaluation of 20 percent for this period.  
Although an enlarged liver (hepatomegaly) was reported during the 
July 2007 VA examination, the Veteran's record is negative for 
hepatomegaly during this period of continuous medication.  
Further, the record does not demonstrate minor weight loss during 
this stage.  As such, a rating of 40 percent is not warranted.  

In reaching the above conclusions, the Board has also not 
overlooked the Veteran's statements with regard to the severity 
of his claimed disorders.  In this regard, the Veteran is 
competent and credible to report on factual matters of which he 
has first-hand knowledge, e.g., experiencing nausea, fatigue, and 
pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, while the Board may consider the Veteran's subjective 
statements regarding the severity of the disabilities in 
question, the Board notes that with respect to the Rating 
Schedule, the criteria set forth therein generally require 
medical expertise which the Veteran has not been shown to have 
and these types of findings are not readily observable by a 
layperson.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Furthermore, the Board finds the objective medical findings and 
opinions provided by the experts at the Veteran's VA examinations 
should be accorded the greater probative weight.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's knowledge 
and skill in analyzing the data, and the medical conclusion the 
physician reaches....  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions [are] 
within the province of the [Board as] adjudicators. . .").

The Board lastly has considered whether the Veteran's claim 
should be referred for extraschedular consideration under 38 
C.F.R. § 3.321(b)(1) (2010).  In exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability may be approved, provided the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

A review of the record reveals that the RO declined to refer the 
evaluation of his disability to the VA Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service for 
the assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2010).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to refer 
the case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment.  

There is a three-step analysis for determining whether an 
extraschedular evaluation is appropriate. Thun v. Peake, 22 Vet. 
App. 111 (2008).  First, there must be a comparison between the 
level of severity and symptomatology of the Veteran's service-
connected disability and the established criteria found in the 
rating schedule to determine whether the Veteran's disability 
picture is adequately contemplated by the rating schedule. Id.  
If the rating criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.

It is not necessary, in this case, to go any further than the 
first step of the Thun analysis for the issue on appeal.  In this 
instance, the rating criteria are not inadequate, in that a 
higher schedular rating is available for hepatitis C, per the 
Diagnostic Code, for each period in question.  However, the 
Veteran simply does not meet those criteria.  Therefore, the 
Board finds no basis for further action on this question with 
regard to this issue.  

With regard to the Veteran's claim for an increased evaluation 
for hepatitis C, from July 29, 2004 to September 6, 2005; and 
from September 7, 2005 (to exclude the period from April 7, 2006 
to March 8, 2007); the evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-doubt 
rule as required by law and VA regulations. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102. The preponderance is against initial, 
increased ratings during either period.  However, the evidence 
does warrant a rating of 20 percent, but no higher, for hepatitis 
C from April 7, 2006 to March 8, 2007.


ORDER

Entitlement to an initial, compensable evaluation, from July 29, 
2004 to September 6, 2005, is denied.

Entitlement to an initial evaluation in excess of 10 percent from 
September 7, 2005 through the present, to exclude the period from 
April 7, 2006 through March 8, 2007, is denied.

Entitlement to an initial evaluation of 20 percent, but no 
higher, from April 7, 2006 through March 8, 2007, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

The Board regrets any further delay in adjudicating the Veteran's 
remaining claims.  However, pursuant to the duty to assist, these 
issues must be remanded for further development.

With regard to the Veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder to include PTSD, 
the Veteran claimed that he was stabbed by a fellow service 
member while serving aboard the U.S.S. Saratoga.  The incident 
resulted in a splenectomy, for which the Veteran is currently 
service connected.  As such, the Veteran's in-service stressor 
event has been confirmed by the RO. During his April 2010 Board 
hearing, he testified that, since his period of active service, 
he had problems adjusting, keeping a job, and keeping a home.  
See Transcript, p. 32.  The Veteran asserted that he was tested 
by VA providers, and that his PTSD screen was positive.  See 
Transcript, p. 36.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2010).  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2010).  

The Court held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is also noted that the Board may not base a decision on its 
own unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  See Hensley v. Brown, 5 Vet. App. 155 
(1993).  Neither the Board nor the Veteran is competent to 
supplement the record with unsubstantiated medical conclusions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Conversely, health professionals are experts and are presumed to 
know the requirements applicable to their practice and to have 
taken them into account in providing a diagnosis.

Service connection for PTSD specifically requires: (1) a current 
medical diagnosis of PTSD, (2) credible supporting evidence that 
the claimed in-service stressor actually occurred, and (3) 
medical evidence establishing a nexus between the claimed in-
service stressor and the current symptomatology of PTSD.  See 38 
C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App. 
128, 138 (1997), and Pentecost v. Principi, 16 Vet. App. 124, 129 
(2002).  Prior to July 13, 2010, a claimed non-combat stressor 
must have been verified - the appellant's uncorroborated 
assertions were not sufficient to verify a non-combat stressor.  
See Cohen; see also Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

Here, the Veteran's VA outpatient reports reflect long-standing 
treatment for psychiatric disorders.  A history of severe 
depression was noted in July 2004.  Bipolar disorder was 
identified in August 2004.  In February 2006, a VA PTSD screen 
was positive, but a diagnosis of PTSD was not provided.  Instead, 
the Veteran was diagnosed with bipolar disorder.  A VA report 
from June 2006 noted a PTSD diagnosis, by history, but did not 
provide an actual diagnosis for PTSD.  A September 2006 VA 
outpatient report noted that the Veteran suffered from PTSD-type 
symptoms, that a PTSD screen was positive, and that a PTSD 
diagnosis was likely.  See VA report, September 27, 2006.  In 
September 2007, following a detailed examination, a VA provider 
diagnosed the Veteran with bipolar disorder not otherwise 
specified by history, as well as antisocial personality disorder.  
See VA report, September 27, 2007.  

A report from March 2008 noted that the Veteran believed that his 
psychiatric disorder had been misdiagnosed, and that he had a 
positive screening for PTSD.  Following an examination, a 
diagnosis of PTSD was not provided.  See VA report, February 25, 
2008.

The Veteran was afforded a VA psychiatric examination in February 
2009.  At that time, the examiner noted that the Veteran had 
received psychiatric treatment since 1991, and that he had been 
diagnosed with bipolar disorder.  Following a review of the 
claims file, and an interview with the Veteran, the examiner 
confirmed the diagnosis of bipolar disorder, in remission.  The 
examiner also diagnosed the Veteran with a personality disorder.  
The examiner opined that it was less likely than not that the 
Veteran met the criteria for PTSD.  However, the examiner did not 
opine as to whether the Veteran's bipolar disorder was 
etiologically-related to his period of active service.  See VA 
examination report, February 10, 2009.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  In McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court noted that the third 
prong of 38 C.F.R. § 3.159(c)(4)(I), requires that the evidence 
of record "indicate" that the claimed disability or symptoms 
may be associated with service, establishes a low threshold.   
See also Locklear v. Nicholson, 20 Vet. App. 410 (2006).   

Here, the Veteran has not been provided an examination so as to 
determine whether  any other currently-diagnosed psychiatric 
disabilities are related to his period of active service, to 
include the incident which resulted in his currently-service-
connected splenectomy.   On remand, the Veteran should be 
afforded an additional VA examination to determine the nature and 
etiology of any current psychiatric disability.  See Clemons.

Regarding the Veteran's other increased rating claim, Diagnostic 
Code 7312 provides ratings for cirrhosis of the liver, primary 
biliary cirrhosis, or cirrhotic phase of sclerosing cholangitis.  
Cirrhosis with symptoms such as weakness, anorexia, abdominal 
pain, and malaise is rated 10 percent disabling.  Cirrhosis with 
portal hypertension and splenomegaly, with weakness, anorexia, 
abdominal pain, malaise, and at least minor weight loss, is rated 
30 percent disabling.  Cirrhosis with a history of one episode of 
ascites, hepatic encephalopathy, or hemorrhage from varices or 
portal gastropathy (erosive gastritis), is rated 50 percent 
disabling.  Cirrhosis with history of two or more episodes of 
ascites, hepatic encephalopathy, or hemorrhage from varices or 
portal gastropathy (erosive gastritis), but with periods of 
remission between attacks, is rated 70 percent disabling.  
Cirrhosis with generalized weakness, substantial weight loss, and 
persistent jaundice, or; with one of the following refractory to 
treatment: ascites, hepatic encephalopathy, hemorrhage from 
varices or portal gastropathy (erosive gastritis), is rated 100 
percent disabling.  A Note to Diagnostic Code 7312 provides that, 
for rating under Diagnostic Code 7312, documentation of cirrhosis 
(by biopsy or imaging) and abnormal liver function tests must be 
present.  See 38 C.F.R. § 4.114 (2010).

The Board notes that the Veteran is diagnosed with cirrhosis, 
pursuant to Diagnostic Code 7312, and has been assigned a non-
compensable rating , as the Note following Diagnostic Code 7354 
instructs that the same signs and symptoms shall not be used as 
the basis for a separate evaluation under both codes.  Therefore, 
the Veteran was assigned a non-compensable evaluation because his 
symptoms of nausea, fatigue, pain, and weakness were considered 
per Diagnostic Code 7354.  However, the Board notes that a rating 
of 30 percent is warranted where the Veteran suffers from portal 
hypertension and splenomegaly, with weakness, anorexia, abdominal 
pain, malaise, and at least minor weight loss.  In this case, 
splenomegaly is not considered, as the Veteran has had a 
splenectomy.  Therefore, it must be determined whether the 
Veteran's cirrhosis has resulted in portal hypertension.

Upon review of the evidence, the Board notes that several VA 
treatment reports have diagnosed the Veteran with hypertension or 
possible hypertension.  See VA Reports, September 7, 2005; 
February 27, 2006; April 4, 2006; September 10, 2007.  Further, a 
VA microscopic examination found that the Veteran's portal triads 
were markedly expanded by fibrosis.  See VA Report, March 7, 
2006.  While a diagnosis of portal hypertension is not contained 
within the Veteran's record, the Board has determined that the 
Veteran's claim must be remanded for an examination to determine 
whether the Veteran has a current diagnosis of portal 
hypertension, per Diagnostic Code 7312, and, if so, whether such 
coexists with any minor weight loss during any relevant period.

Finally, the Board notes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the record.  
In this case, the Veteran initially indicated at his April 2010 
hearing that he was unemployed at the time and believed he was 
unemployable due to his service-connected disorders, as well as 
his claimed acquired psychiatric disorder.  

The law provides that a TDIU may be granted upon a showing that a 
veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Consideration may 
be given to a veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not to 
his or her age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

The record shows that the Veteran is currently unemployed.  He 
alleges that his service-connected disabilities, as well as a 
claimed disability remanded here by the Board, prevent him from 
obtaining gainful employment.  See Transcript, pp. 17-19.   While 
the Veteran has been afforded VA examinations in conjunction with 
his claims, an opinion as to his unemployability and the effect 
of his service-connected disabilities on his employability was 
not rendered.  Thus, a review of the record shows that further 
development is needed to properly adjudicate the TDIU claim, to 
include an examination of the Veteran with an opinion as to his 
unemployability and the effect of his service-connected 
disabilities on his employability.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA psychiatric 
examination, at the Iowa City VA Medical 
Center, if possible, to determine the extent 
and etiology of any diagnosed psychiatric 
disorder, to include but not limited to PTSD, 
bipolar disorder, and/or depressive disorder.  
The claims file must be made available to the 
examiner and the examiner should indicate in 
his/her report whether or not the claims file 
was reviewed.  A rationale for any opinion 
expressed should be provided.  The examiner 
should respond to the following:


Is it at least as likely as not that 
any currently-diagnosed psychiatric 
disorder is etiologically related to 
the Veteran's period of active 
service, to include the documented 
incident while serving about the 
U.S.S. Saratoga on April 21, 1980?  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

2.  Schedule the Veteran for a VA examination 
in the appropriate specialty, at the Iowa 
City VA Medical Center, if possible, to 
determine the nature and severity of the 
Veteran's currently-service-connected 
cirrhosis.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  A 
rationale for any opinion expressed should be 
provided.  The examiner should respond to the 
following:

Whether the Veteran's currently-
service-connected cirrhosis is 
manifested by portal hypertension 
and, if so, whether minor weight loss 
existed at any time during the appeal 
period.  

Note:  The term "minor weight loss" 
means a weight loss of 10 to 20 percent of 
the individual's baseline weight, 
sustained for three months or longer.

3.  Following a determination with regard to 
the Veteran's claim for service connection, 
schedule the Veteran for a comprehensive VA 
general medical examination and medical 
opinion, at the Iowa City VA Medical 
Center, if possible, to determine whether 
the Veteran's service-connected 
disabilities (splenectomy; hepatitis C; 
scarring, status post stab wound; and 
cirrhosis of the liver) prevent the Veteran 
from engaging in all forms of substantially 
gainful employment consistent with his 
education and occupational background.  The 
claims folder must be made available to the 
examiner for review and the report must 
indicate whether such review was 
accomplished.  The examiner is requested to 
render an opinion on the following:

Without regard to the Veteran's 
age or the impact of any 
nonservice-connected 
disabilities, it is at least as 
likely as not that the Veteran's 
service-connected disabilities alone 
preclude him from engaging in 
substantially gainful employment.

4.  After completing the above actions and 
any other development as may be indicated by 
any response received as a consequence of the 
action taken in the paragraphs above, the 
claims should be readjudicated.  If any claim 
remains denied, a supplemental statement of 
the case should be provided to the appellant 
and his representative.  After the appellant 
has had an adequate opportunity to respond, 
the appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


